UNITED STATES DISTRICT COURT
FOR THE DlSTRlCT OF COLUMBIA

Aror Ark O’Diah, )
)

Plaintiff, )

)

v ) Civil Action No. 17-966 (UNA)

)

)

Richard Cordray et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) ofthe Federal Rules of Civil Procedure.

Pro se litigants must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcrofl v. ]qbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicala applies. Browrz v. Call`fano, 75
F.R.D. 497, 498 (D.D.C. 1977). “[A] complaint that is excessively long, rambling, disjointed,

incoherent, or full of irrelevant and confusing material does not meet [Rule 8’s] liberal pleading
requirement.” T.M. v. D.C., 961 F. Supp. 2d l69, 174 (D.D.C. 20]3).

Plaintiff is a resident of Brooklyn, New York. His lengthy list of defendants includes
high-level federal and New York state officials and public entities, federal and state judges in
New York, and several private businesses. Plaintiff seeks $l billion from “each 36 defendants
named jointly and separately,” for a total of $36 billion in damages Compl. Caption.

Plaintiffs perplexing allegations suggest a vast conspiracy to defame and discriminate
against him, but they fail to provide each defendant with adequate notice of a viable claim.
Moreover, no wrongful activity appears to have occurred in the District of Columbia; therefore,
this court would not be the proper venue for litigating any such claims. See 28 U.S.C. § l39l(b)
(designating the proper venue under the circumstances presented as the judicial district in the
State where a substantial part of the events occurred). Given the complaint’s deficiencies, the
court finds that transferring the case to an appropriate court in New York would not “be in the
interest ofjustice.” 28 U.S.C. § l406(a). Consequently, this case will be dismissed A separate

order accompanies this Memorandum Opinion.

//

 

Date: June / 3 , 2017 United S tes District Judge